Title: From George Washington to Israel Shreve, 28 January 1781
From: Washington, George
To: Shreve, Israel


                        
                            (Private)
                            Sir,
                            Ringwood Jany 28th 1781
                        
                        Your having notice of the intended movement agt the Jersey Troops (under your Command) yesterday, and not
                            appearing on the ground until the business was finished at, or about noon seems so extraordinary in my eye, that I request
                            an explanation of it to avoid unfavourable impressions which may not be well founded. I am—Sir Yr Most Obed
                            Servt
                        
                        
                            Go: W——n
                        
                    